Name: Commission Regulation (EC) No 158/94 of 27 January 1994 temporarily suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 94 Official Journal of the European Communities No L 23/19 COMMISSION REGULATION (EC) No 158/94 of 27 January 1994 temporarily suspending the advance fixing of export refunds on beef and veal the advance fixing of refunds should be urgently suspended temporarily ; whereas, however, applications lodged before 28 January 1994 need not be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 361 1 /93 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas it is necessary, in the light of the situation on certain markets, to adjust the refunds ; whereas, in order to discourage applications for the advance fixing of refunds from being submitted for speculative purposes, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for the products, falling within CN codes 0102 10, 0201 , 0202, 0206, 0210 and 1602, referred to in Article 1 of Commission Regulation (EC) No 3261 /93 (5) is suspended for 28 January 1994. Article 2 This Regulation shall enter into force on 28 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1994. For the Commission Rene STEICHEN Member of the Corrimission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 328, 29 . 12. 1993, p. 7. O OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16. 0 OJ No L 293, 27. 11 . 1993, p. 48.